Ames, C.
This is a rehearing from a former decision of the same case published ante, p. 805. The only brief filed upon the reargument is that in support of the motion for a rehearing. The cause was brought to this court by an appeal from an order vacating and setting aside a sale of real estate, and ordering a resale thereof, for delinquent taxes, pursuant to a decree therefor made in a proceeding for statutory foreclosure under an act of the legislature commonly known as the “Scavenger Act.” As will be seen by reference to the former opinion, the sale had at first been confirmed; but at a subsequent day of the same term at which the order of confirmation was entered, one Hall, who alleged to have purchased the premises subsequently to the sale, but before confirmation, applied to the court by motion for an order setting aside the confirmation and exposing the premises to another sale. It was from an order granting this motion that this appeal is prosecuted.
The former opinion recites the reasons given in the motion for the relief prayed, but this court expressly declined to decide upon the validity or sufficiency of all *809or of any of them, holding that the case, in this respect, falls within the familiar rule “that the power of the district court over its own judgments during the term at which the judgment is rendered is discretionary, and is not subject to review in this court.” To the correctness of this decision in this respect, that is, in so far as it refuses to disturb the order of the district court setting aside the confirmation, counsel have made no objection, and, of course, the logical result and necessary implication of that order is a resale of the premises. But counsel do complain, if we understand them, because this court did not decide upon the sufficiency of the grounds of the motion to entitle the party, as a matter of legal right, to the relief which he obtained; in other words, whether the reasons urged were of such compelling force that the court would have erred by denying the motion. We do not see that this question is involved in the record before us, and whatever we or the court might say with reference to it would be mere obiter dicta, without judicial force or significance. Doubtless the discretion mentioned is not wholly uncontrolled, and doubtless different rules apply to an order vacating a judgment during the term at which it is rendered, than to one refusing so to do; but it does not appear that we are now called upon to discriminate between the two classes of cases.
The former decision further says: “The decree, as affecting the tract involved, was- by default and by it the owner was not deprived 'of the legal right to have the validity of the taxes determined prior to the confirmation of the sale. State v. Several Parcels of Land, 75 Neb. 538.” Counsel for appellant are. right in saying that the validity of no tax is put in issue by the present proceeding, and that this question is not involved in an appeal from the order denying confirmation and ordering a resale, and therefore ought not to have been decided. We do not see, however, how this error, which amounts merely to citing a former decision of this court which is not in point, can have wrought appellant any Avrong or prejudice. *810The statute pursuant to which this proceeding is had requires of the court the exercise1, so far as may be, of the powers of a chancellor in foreclosure cases. It is not doubted that in such cases the court is the vendor, or that he may reject any bid which for any reason appears to him to be inadequate, or that, while the proceeding remains within his jurisdiction, he may vacate any erroneous or improvident order he may have made during its progress. The statute in question does not express an intent either to enlarge or to restrict, or in any way to affect, the exercise of this power, which has hitherto been regarded as inherent in a court of equity, and of which it may be doubted that the legislature has the power to deprive it. In what circumstances, if any, it may be abused in such manner as to require correction upon an appeal, it is not worth while now to speculate. There is no evidence of such abuse in this record. Hall, the appellee, purchased the equity of redemption, subject to the1 lien of the tax, intermediate the sale and the confirmation. There are two tracts, each of which was struck down for a trifling sum as compared either with the value of the property or the amount of the tax. By the application to set aside the confirmation he submitted to the decree of foreclosure, and offered, in case of a resale, to increase the sum bid by at least six times its amount, and to guarantee the good faith of his proposal by a deposit of the money with the court. It would be extremely unwise so to tie the hands of the district judge as to deprive him of the power to avail of an opportunity so advantageous for the public, and this court, at least in the absence of constraint by positive law, will not take so unprecedented a step. '
A large number of questions, not above adverted to, were argued on the rehearing, and this court was severely criticised for having, it was contended, pronounced opinions in the case above cited upon matters not involved in the record therein. We have tried in the present instance to avoid a repetition of that offense.
We recommend that the former decision of this court *811be adhered to, and -the judgment of the district court affirmed.
Epperson and Galkins, GO., concur.
By the Court: For the reasons stated in the foregoing opinion, the former decision of this court is adhered to and the judgment of the district court •
Affirmed.